COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Elizabeth Dauz v. Xochitl Valdez, Frontier Title Company-WH,
                           L.L.C., Thai Klam, Team 360, LLC, Himarani Sivarajan

Appellate case number:     01-15-00831-CV

Trial court case number: 2014-29743

Trial court:               125th District Court of Harris County

        On July 22, 2016, Xochitl Valdez’s counsel filed a motion to withdraw, claiming
nonpayment for services since September 2015. Counsel states in the motion that she sent a copy
of this motion to Valdez and received no reply. Counsel further states that if Valdez wishes to
contest, she should request a hearing on the matter. This is not the correct procedure for contesting
a motion in the appellate court.
        Rule 10.1(b) permits a party to respond to a motion before the Court rules on it. See TEX.
R. APP. P. 10.1(b). Under Rule 10.3(a), a court should wait until 10 days after a motion is filed to
rule on that motion unless there is no opposition to the motion, the motion is an emergency, or the
motion is for an extension of time to file a brief or other documents. See id. at 10.3(a). Thus, if
Valdez wishes to oppose the motion to withdraw, she should file a written response in this Court
on or before August 1, 2016 explaining why she opposes the motion. If she does not oppose the
motion, she should describe whether she believes she will be able to file her brief by August 16,
2016.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: July 25, 2016